                 Case 19-20831-jra        Doc 80      Filed 11/06/19      Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF INDIANA
                                     HAMMOND DIVISION

IN RE:                                                 )
                                                       )
John Mileusnic                                         ) CASE NO. 19-20831 JRA
                                                       ) Chapter 13
                               Debtor.                 )



                                   NOTICE OF TRANSMITTAL

At Hammond, Indiana, on November 6, 2019

Notice of appeal in this matter was filed on November 5, 2019, and is now transmitted to the
Clerk of the United States District Court for the Northern District of Indiana



Document No.                     Description of Document

79                               Notice of Appeal filed by Debtor on November 5, 2019

Note: The $298 appeal filing fee was paid on November 5, 2019




                                  Christopher De Toro
                                 Clerk, United States Bankruptcy Court
                                 5400 Federal Plaza Suite 2200
                                 Hammond, Indiana 46320
